Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (an article) (claims 23-27, 35 and 37) in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 23-38 is sufficiently related that a thorough search of the subject matter of any one group of claims would necessarily encompass a search for the subject matter of the remaining claims. There is no serious burden of search (for Group II). This is not found persuasive because in Group II (a method), there are still some limitations (for example, in claim 28, lines 6-8, ‘applying pressured air into the parison’) that needs to be searched separately.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
23, lines 6-7 and claim 35, lines 6-7, the limitations of “a closure provided on the teat, being adapted for hermetically and aseptically sealing the tea, before use and after the bottle has been manufactured” are not clear, especially in Figs. 1 and 6A. In the drawings of Figs. 6B, 6C and 6D, the threads may provide sealing needed. However, it is not clear how sealing being provided by the closure 112 to the teat 110 in Figs. 1 and 6A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mandachescu (US 2007/0289982) in view of Weiler et al. (US Patent No. 4,176,153), further in view of Gooden et al. (U.S Patent No. 8,491,832).
Regarding claim 23, Mandachescu discloses that, as illustrated in Figs. 1a-1b, a bottle (Fig. 1a, item 5) for feeding, the bottle comprising: 
a body (Fig. 1a, item 5) defining an enclosed cavity (Fig. 1a, item 5), the body having a base (the bottom part in Fig. 1a) and a top end (the shoulder 5a and the opening (nipple) 2 in Fig. 1a), the enclosed cavity having pre-mixed and pre-filled formula (Babies that are not breast-fed or not exclusively are usually given feed from small glass or plastic bottles, from which the feed may be sucked. The feed is a liquid, such as formula milk … ([0002], lines 1-4));

However, Mandachescu does not explicitly disclose a single combined moulded form of the bottle. 
In the same field of endeavor, hermetically-sealed container, Weiler discloses that, as illustrated in Figs. 1-5, a bottle (Fig. 5, item 60) for feeding, the bottle comprising: 
a body (Fig. 2, item 22) defining an enclosed cavity (Fig. 2, item 29), the body having a base (Fig. 4, items 33 and 35; seal container head portion 33 (Fig. 4) which can include integral flat portion 35 for providing a hanging means (col. 4, lines 32-34)) and a top end (Fig. 8, items 46, 48, 49 and 37), the enclosed cavity having pre-mixed and pre-filled formula (or parenteral solutions (Fig. 4, item 34));    
a teat (Fig. 8, items 46, 48, 49 and 37) provided at the top end, the teat being adapted for discharging the formula (or parenteral solutions) (Draining protuberance 45 shown in Fig. 7 further includes neck or base portion 48 carrying external threads 46 and a generally cylindrical end portion 49 of substantially uniform inside diameter which is hermetically sealed at the distal end of end portion 49 by unitary, pierceable membrane of predetermined thickness which is selected so as to permit the penetration of a draining cannula or spike 52 without coring as shown on  an enlarged scale in Fig. 8 (col. 6, lines 61-68)), in use; and
a closure (Fig. 7, item 47) provided on the teat, the teat and the closure are provided in combined moulded form and wherein the closure is a twist type closure (If desired, draining 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandachescu to incorporate the teachings of Weiler to provide a combined moulded form for the container body, the teat and the closure. Doing so would be possible having no undesirable recesses capable of trapping extraneous matter and thereby causing sterility problems, as recognized by Weiler (col. 1, lines 38-46).
However, the combination of Mandachescu and Weiler does not explicitly disclose that, the body, the teat and the closure are provided in a single combined moulded form and the closure provided on the teat, being adapted for hermetically and aseptically sealing the teat, before use and after the bottle has been manufactured. In the same field of endeavor, forming a container, Gooden discloses that, as illustrated in Figs. 8A-8B, the container body 14, the opening 174 (with threads) and the cap 16 (with threads matching threaded neck 126 (also see Figs. 8A and 10B)) are provided in a single combined moulded form. It also notices that the cap 16 can provide on the teat, being adapted for hermetically and aseptically sealing the teat, before use and after the bottle has been manufactured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gooden to provide a single combined moulded form for the container body, the teat and the closure and the closure providing hermetically and aseptically sealing to the 
Regarding claims 24-27, Mandachescu discloses that, as illustrated in Figs. 1a, 1b and 9, instead of the cord, other closures 4 may also be provided, for example (perhaps hidden) a zipper 4a (Fig. 9) ([0048], lines 1-2). The zipper in Fig. 9 shows an embodiment, in which the opening 2 has a smaller width than the shoulder part 5a of the bottle 5. … . The zipper 4a closes the jacket surface 3a of the outer cover 3 essentially along its full length. During opening, the insulation 1 can simply be inserted into the outer cover 3 ([0049], lines 1-7). Thus, Mandachescu discloses that the bottle further includes an insulated cover (Fig. 9, item 1) provided onto the bottle (Fig.1, item 5). In the bottle the insulated cover includes an opening mechanism such as a zipper (Fig. 9, item 4a). It is understandable that the zipper material may be selected from either a plastic material or a metallic material. 
Mandachescu discloses the claimed invention (zipper for the baby bottle) except for identifying the zipper material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Mandachescu, since it have held to be within the ordinary skill of worker in the art to select a known material (either a plastic material or a metallic material) on the basis of its suitability for the intended use.  One would have been motivated to select a plastic zipper for the purpose of safety consideration.
Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Mandachescu (US 2007/0289982) in view of Weiler et al. (US Patent No. 4,176,153), further in view of Gooden et al. (U.S Patent No. 8,491,832).
Regarding claim 35, Mandachescu discloses that, as illustrated in Figs. 1a-1b, a bottle (Fig. 1a, item 5) for feeding, the bottle comprising: 
a body (Fig. 1a, item 5) defining an enclosed cavity (Fig. 1a, item 5), the body having a base (the bottom part in Fig. 1a) and a top end (the shoulder 5a and the opening (nipple) 2 in Fig. 1a), the enclosed cavity having a liquid (Babies that are not breast-fed or not exclusively are usually given feed from small glass or plastic bottles, from which the feed may be sucked. The feed is a liquid, such as formula milk … ([0002], lines 1-4));
a teat (For use, the cover, consisting of the insulation 1 and the outer cover 3, is pushed over the ready-to-drink bottle 5, with the bottle nipple just projecting out of the opening 2. And is secured with the closure 4 ([0041])) provided at the top end, the teat being adapted for discharging the liquid;
However, Mandachescu does not explicitly disclose a single combined moulded form of the bottle. 
In the same field of endeavor, hermetically-sealed container, Weiler discloses that, as illustrated in Figs. 1-5, a bottle (Fig. 5, item 60) for feeding, the bottle comprising: 
a body (Fig. 2, item 22) defining an enclosed cavity (Fig. 2, item 29), the body having a base (Fig. 4, items 33 and 35; seal container head portion 33 (Fig. 4) which can include integral flat portion 35 for providing a hanging means (col. 4, lines 32-34)) and a top end (Fig. 8, items 46, 48, 49 and 37), the enclosed cavity having a liquid (or parenteral solutions (Fig. 4, item 34));    
a teat (Fig. 8, items 46, 48, 49 and 37) provided at the top end, the teat being adapted for discharging the liquid (or parenteral solutions) (Draining protuberance 45 shown in Fig. 7 further includes neck or base portion 48 carrying external threads 46 and a generally cylindrical 
a closure (Fig. 7, item 47) provided on the teat, the teat and the closure are provided in combined moulded form and wherein the closure is a twist type closure (If desired, draining protuberance 45 can be provided with integrally molded external threads 46 adapted for threadingly engaging pedestal stand 47 of a securing cap for a draining cannula, for receiving a screw-on draining spike, or for similar purposes (col. 6, lines 54-58)).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandachescu to incorporate the teachings of Weiler to provide a combined moulded form for the container body, the teat and the closure. Doing so would be possible having no undesirable recesses capable of trapping extraneous matter and thereby causing sterility problems, as recognized by Weiler (col. 1, lines 38-46).
However, the combination of Mandachescu and Weiler does not explicitly disclose that, the body, the teat and the closure are provided in a single combined moulded form and the closure provided on the teat, being adapted for hermetically and aseptically sealing the teat, before use and after the bottle has been manufactured. In the same field of endeavor, forming a container, Gooden discloses that, as illustrated in Figs. 8A-8B, the container body 14, the opening 174 (with threads) and the cap 16 (with threads matching threaded neck 126 (also see Figs. 8A and 10B)) are provided in a single combined moulded form. It also notices that the cap 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gooden to provide a single combined moulded form for the container body, the teat and the closure and the closure providing hermetically and aseptically sealing to the teat. Doing so would be capable of producing sealed containers of desired shapes and sizes that are “sterile-by-process”, as recognized by Gooden (col. 2, lines 34-43).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mandachescu (US 2007/0289982) in view of Weiler et al. (US Patent No. 4,176,153), further in view of Gooden et al. (U.S Patent No. 8,491,832).
Regarding claim 37, Mandachescu discloses that, as illustrated in Figs. 1a-1b, a bottle (Fig. 1a, item 5) for feeding, the bottle comprising: 
a body (Fig. 1a, item 5) defining an enclosed cavity (Fig. 1a, item 5), the body having a base (the bottom part in Fig. 1a) and a top end (the shoulder 5a and the opening (nipple) 2 in Fig. 1a), the enclosed cavity having a liquid (Babies that are not breast-fed or not exclusively are usually given feed from small glass or plastic bottles, from which the feed may be sucked. The feed is a liquid, such as formula milk … ([0002], lines 1-4));
a teat (For use, the cover, consisting of the insulation 1 and the outer cover 3, is pushed over the ready-to-drink bottle 5, with the bottle nipple just projecting out of the opening 2. And is secured with the closure 4 ([0041])) provided at the top end, the teat being adapted for discharging the liquid;

In the same field of endeavor, hermetically-sealed container, Weiler discloses that, as illustrated in Figs. 1-5, a bottle (Fig. 5, item 60) for feeding, the bottle comprising: 
a body (Fig. 2, item 22) defining an enclosed cavity (Fig. 2, item 29), the body having a base (Fig. 4, items 33 and 35; seal container head portion 33 (Fig. 4) which can include integral flat portion 35 for providing a hanging means (col. 4, lines 32-34)) and a top end (Fig. 8, items 46, 48, 49 and 37), the enclosed cavity having a liquid (or parenteral solutions (Fig. 4, item 34));    
a teat (Fig. 8, items 46, 48, 49 and 37) provided at the top end, the teat being adapted for discharging the liquid (or parenteral solutions) (Draining protuberance 45 shown in Fig. 7 further includes neck or base portion 48 carrying external threads 46 and a generally cylindrical end portion 49 of substantially uniform inside diameter which is hermetically sealed at the distal end of end portion 49 by unitary, pierceable membrane of predetermined thickness which is selected so as to permit the penetration of a draining cannula or spike 52 without coring as shown on  an enlarged scale in Fig. 8 (col. 6, lines 61-68)), in use; and
a closure (Fig. 7, item 47) provided on the teat, the teat and the closure are provided in combined moulded form and wherein the closure is a twist type closure (If desired, draining protuberance 45 can be provided with integrally molded external threads 46 adapted for threadingly engaging pedestal stand 47 of a securing cap for a draining cannula, for receiving a screw-on draining spike, or for similar purposes (col. 6, lines 54-58)).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandachescu to incorporate the 
However, the combination of Mandachescu and Weiler does not explicitly disclose that, the body, the teat and the closure are provided in a single combined moulded form and the closure provided on the teat, being adapted for hermetically and aseptically sealing the teat, before use and after the bottle has been manufactured. In the same field of endeavor, forming a container, Gooden discloses that, as illustrated in Figs. 8A-8B, the container body 14, the opening 174 (with threads) and the cap 16 (with threads matching threaded neck 126 (also see Figs. 8A and 10B)) are provided in a single combined moulded form. It also notices that the cap 16 can provide on the teat, being adapted for hermetically and aseptically sealing the teat, before use and after the bottle has been manufactured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gooden to provide a single combined moulded form for the container body, the teat and the closure and the closure providing hermetically and aseptically sealing to the teat. Doing so would be capable of producing sealed containers of desired shapes and sizes that are “sterile-by-process”, as recognized by Gooden (col. 2, lines 34-43).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742